Citation Nr: 0809192	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-38 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 20 percent for a pre-
service wound to the left knee which was aggravated by 
service.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from July 1979 to July 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The veteran has not received proper notice under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and; 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

Another pertinent decision which was issued during the 
pendency of this appeal is the case of Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008), in which 
the Court established significant new requirements with 
respect to the content of the duty-to-assist notice which 
must be provided to a veteran who is seeking a higher rating.  
With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the veteran that, to substantiate 
such a claim: (1) the veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life; (2) if the Diagnostic Code (DC) under which the 
veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening  on the veteran's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
veteran; (3) the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 0% to 
as much as 100% (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Accordingly, adequate section 5103(a) notice for the 
veteran's increased-compensation claims should have included, 
at a minimum, notification that he must either provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating the worsening of the disability and the effect 
of that worsening on his employment and daily life.  
Additionally, because the veteran's increased rating claim 
can be rated based on specific criteria beyond the obvious 
effect of the worsening of the disability and its effect upon 
his employment and daily life (i.e. the extent of limitation 
of extension and limitation of flexion manifested by the left 
knee disability), the Secretary should have notified the 
veteran, at least in general terms, of the information and 
evidence necessary to establish these more specific criteria.

Applying these principles to the present case, the Board 
finds that the veteran was previously provided a VCAA 
notification letter, but it did not meet the requirements set 
forth in Dingess/Hartman v. Nicholson and Vazquez-Flores v. 
Peake, supra. 

A remand is required to correct these deficiencies.

The Board notes that the last time the veteran's service-
connected left knee disability was examined by VA for 
compensation and pension purposes was in October 2005.  In 
light of the fact that the issue on appeal must be remanded 
to cure the procedural defect, the Board finds that the 
veteran should be afforded a current VA examination in order 
to accurately adjudicate the issue on appeal.  The Board 
further notes that the most recent VA treatment records 
associated with the claims file are dated in September 2005.  
The Board finds that it should be determined if more recent 
treatment records are available and, if so, they should be 
obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the veteran.  
See Dingess and Vazquez-Flores.

2.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for his left knee disability 
since 2005.  After securing any necessary 
releases, obtain these records.  
Regardless of the veteran's response, 
obtain all of the veteran's VA treatment 
records which have been produced since 
September 2005.  

3.  Schedule the veteran for a VA 
examination to evaluate the current 
severity of his left knee disability.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHELLE L.KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

